Case 19-10214 Doc    47 Filed 05/31/19 Entered     05/31/19 18:10:49
            Desc    Main Document           Page    1 of 71
Case 19-10214 Doc    47 Filed 05/31/19 Entered     05/31/19 18:10:49
            Desc    Main Document           Page    2 of 71
Case 19-10214 Doc    47 Filed 05/31/19 Entered     05/31/19 18:10:49
            Desc    Main Document           Page    3 of 71
Case 19-10214 Doc    47 Filed 05/31/19 Entered     05/31/19 18:10:49
            Desc    Main Document           Page    4 of 71
Case 19-10214 Doc    47 Filed 05/31/19 Entered     05/31/19 18:10:49
            Desc    Main Document           Page    5 of 71
Case 19-10214 Doc    47 Filed 05/31/19 Entered     05/31/19 18:10:49
            Desc    Main Document           Page    6 of 71
Case 19-10214 Doc    47 Filed 05/31/19 Entered     05/31/19 18:10:49
            Desc    Main Document           Page    7 of 71
Case 19-10214 Doc    47 Filed 05/31/19 Entered     05/31/19 18:10:49
            Desc    Main Document           Page    8 of 71
Case 19-10214 Doc    47 Filed 05/31/19 Entered     05/31/19 18:10:49
            Desc    Main Document           Page    9 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   10 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   11 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   12 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   13 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   14 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   15 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   16 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   17 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   18 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   19 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   20 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   21 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   22 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   23 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   24 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   25 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   26 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   27 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   28 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   29 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   30 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   31 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   32 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   33 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   34 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   35 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   36 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   37 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   38 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   39 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   40 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   41 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   42 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   43 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   44 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   45 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   46 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   47 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   48 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   49 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   50 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   51 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   52 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   53 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   54 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   55 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   56 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   57 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   58 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   59 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   60 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   61 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   62 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   63 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   64 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   65 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   66 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   67 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   68 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   69 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   70 of 71
Case 19-10214 Doc     47 Filed 05/31/19 Entered    05/31/19 18:10:49
           Desc     Main Document           Page   71 of 71
